Citation Nr: 1826539	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected anxiety disorder.

2.  Entitlement to an increased disability rating for service-connected migraine headaches, in excess of 0 percent prior to May 29, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and P.W.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky, and has subsequently been transferred to the RO in Winston-Salem, North Carolina.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO. A transcript of this hearing is of record.

Regarding the issue of entitlement to an increased disability rating for headaches, in December 2014, the Winston-Salem RO increased the Veteran's evaluation from a noncompensable rating to 20 percent, effective May 29, 2014.  Although the Veteran has been granted an increased rating, this does not constitute a full grant of the benefits sought on appeal; therefore, this claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the remaining claims on appeal additional substantive and procedural development is required.

Remand is required for the claims for increased evaluations for an anxiety disorder and headaches to obtain current examinations.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA last examined the Veteran with respect to these disabilities in May 2014.  During the November 2016 Board hearing, the Veteran reported that his disabilities have worsened since the May 2014 VA examinations and that he is no longer able to work as a result.  As such, the Board finds that the Veteran should be afforded new examinations.

Regarding TDIU, remand is required as the issue is inextricably intertwined with remanded issues.  Issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  TDIU is assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Because the Board is remanding the above claims for an increased evaluation, remand is required because this issue is inextricably intertwined with the resolution of these issues.

The Veteran's statements as well as the evidence of record raise a question as to whether his claim for TDIU should be referred for extraschedular evaluation under 38 C.F.R. § 4.16 (b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.  In light of the foregoing, the Veteran's claim for TDIU is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected anxiety disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must comment on the severity of the anxiety disorder and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).  The examiner must also comment on the effect on the Veteran's employability.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must comment on the severity of the headaches and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  The examiner must also comment on the effect on the Veteran's employability.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, if the criteria for a schedular TDIU are still not met, refer the issue of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16 (b).

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

